Dear Honorable Dardenne, Honorable Jefferson-Bullock and Mr. Brohn:
Each of you question the authority of the Radio and Television Technicians Board to require that computer consultants, computer technicians and information technology professionals be licensed by the Board.  In short, we do not believe that the Board has such authority.
La.R.S. 37:2301, et seq., creates the Louisiana State Radio and Television Technicians Board.  The Board was originally created in 1958 and is charged with protecting the public and aiding the Department of Revenue in collecting sales taxes pertaining to the service and maintenance of radio and television receivers, playback and recording devices, video cassette recorders and satellite signal receiving equipment.  The statutes originally included citizen band radios but they were deleted from the statutes by Act 296 of the 2004 Regular Session of the Louisiana Legislature.
The law requires that statutes be applied as they are written. The statutes define the service and maintenance of radio and television receivers, automobile radio receiver, playback and recording device, video cassette recorder and satellite signal receiving equipment as the consulting, maintenance, general servicing and repair of any and all makes of radio and television receivers.  The statute, however, specifically excludes those playback and recording devices normally designed for use as office equipment and the Board recognizes that it has no authority over commercial devices.  Simply put, the word computer is not used in any of the statutes.  The Board believes because computers now have television/radio or audio/visual reception, recording, or playback capabilities that they fit within the definition of playback and recording devices as found in the statutes.  We disagree.  Again, computers are not at all referenced in the statutes and certainly they were not a consideration when the statutes were enacted in 1958.  Just as citizen band radios were deleted from the statutes in 2004 because they are obsolete, computers can be added legislatively in light of recent technology trends.  Again, it is our opinion the Board is without authority to require that computer consultants, computer technicians and information technology professionals be licensed.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam